DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application has undergone extensive prosecution including two RCEs.  Applicant filed a Reply to a non-final rejection on 01 October 2021 that substantially amended independent claims 1, 15, 16 to overcome the prior art rejections.  With the refinement of two claim terms proposed by the Examiner in an interview with Mr. Hopeton Walker, the claims distinguish over the art of record as further explained below.












EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 22 November 2021.
1. (Currently Amended)  An image processing apparatus, comprising: 
a display device; and a processor configured to: 
receive an image of surroundings of a vehicle from a camera; 
receive vehicle information including  a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction information of the vehicle indicates whether the vehicle travels in one of a clockwise direction or an anti-clockwise direction;
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle; 
generate a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object 
generate an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion; 
superimpose the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
control the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes:
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual image including the sweeping space graphic.



 

in a processor: 
receiving an image of surroundings of a vehicle from a camera; 
receiving vehicle information including  a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction information of the vehicle indicates whether the vehicle travels in one of a clockwise direction or an anti-clockwise direction;
generating, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle; 
generating a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion; 
graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes:
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual image including the sweeping space graphic.








receiving an image of surroundings of a vehicle from a camera; 
receiving vehicle information including  a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction information of the vehicle indicates whether the vehicle travels in one of a clockwise direction or an anti-clockwise direction;
generating, based on the received image, a vehicle travel direction image, a vehicle lateral side image, an overhead image, and an object image of an obstacle, wherein 
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle, and 
the overhead image is a virtual viewpoint image that shows a view observed from above the vehicle; 
generating a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion; 
graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image; and 
controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes:
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual image including the sweeping space graphic.










Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Chang (US 2016-0305094 A1) was the main reference applied in the last office action against claim 1 and discloses an image processing apparatus, comprising:
a display device {Fig. 1, display unit 140}; and a processor {fig. 1, control unit 100 and [0061]-[0063]} configured to:
receive an image of surroundings of a vehicle from a camera {see [0003], [0007], and [0011]};
receive vehicle information including a direction of rotation of a steering wheel of the vehicle and travel direction information of the vehicle, wherein the travel direction information of the vehicle indicates whether the vehicle travels in one of a clockwise direction or an anti-clockwise direction {see Fig. 4, receiving working information S20, [0045]; Fig. 5 and [0010]-[0014], [0032], and [0040], which receives steering angle and vehicle velocity to determine whether the turning direction is clockwise or anti-clockwise which is also discussed as left turning mode and right turning modes};
generate, based on the received image, a vehicle travel direction image, a vehicle lateral side image, and an overhead image {see Fig. 4 providing optimal screens for every working mode step S40 in [0053]-[0058] and Figs. 6-9 showing the generated displays that include travel direction, lateral side and overhead images (top view)}, wherein
the vehicle lateral side image corresponds to a vehicle movement direction to one of a left side or a right side of the vehicle {see Figs. 3 showing left and right 
control the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image {see Figs. 6-8 and Table 1 discussing/showing concurrent display of overhead (top) view image, travel direction (F/r1) image and lateral side images}, 
wherein the vehicle lateral side image comprises a horizontally-rearward and downward image of rear wheels of the vehicle in a case where the time elapsed from the start of departure of the vehicle is less than a determined time, and
the vehicle lateral side image comprises a camera monitoring system mode image, having a display range of a viewing angle of a rear view mirror, in a case where the time elapsed from the start of the departure is more than the determined time {the r1 camera is a rear camera having a display range of a viewing angle of a rear view mirror. See [0037], Table 1, and Figs. 6-8}.
Nevertheless, none of the prior art of record discloses or fairly suggests generating a virtual image configured to display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion; 
generating an obstacle partial region graphic in a case where the vehicle lateral side image indicates the possibility of the collision between a specific region of the obstacle and the vehicle front portion; 
superimposing the generated obstacle partial region graphic on the object image at the specific region of the obstacle in the object image;  
controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes:
the object image having the generated obstacle partial region graphic superimposed on the object image; and 
the virtual image including the sweeping space graphic.
It is noted that the sweeping space graphic (extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion) is a different graphical indicator than the predicted path 40 and partial area 51 in Ikeda (US 2012-0296523) and others that graphically depict a predicted pathway of the vehicle with graphical lines projecting from the front of the vehicle along the predicted path 40 which may include obstacles 64, 59 but which does not display a sweeping space graphic extending between an outermost portion of a vehicle body and the obstacle in the object image, wherein the virtual image is generated in a case where the vehicle lateral side image indicates a possibility of a collision between the obstacle and a vehicle front portion and in combination with controlling the display device to concurrently display the overhead image, the vehicle travel direction image, and the vehicle lateral side image, wherein the vehicle lateral side image includes: the object image having the generated obstacle partial region graphic superimposed on the object image; and the virtual image including the sweeping space graphic.  This sweeping space graphic is illustrated as 112a in Fig. 11 and supported by [0173] of the instant specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486                                                                                                                                                                                                        1